Citation Nr: 0933922	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  09-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1941 to 
October 1945.  The appellant seeks death benefits as the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of Department 
of Veterans Affairs (VA), which denied the claim sought.

In July 2009, the appellant and her daughter testified at an 
audio hearing (the video equipment was not working) before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died 
in May 2007, at age 82, due to aspiration pneumonia, due to 
stroke, due to arthrosclerosis, due to hypertension.  
Alzheimer's disease, Parkinson's disease, coronary artery 
disease, chronic anemia, kidney cholecalciferol, and 
posttraumatic stress disorder were listed as significant 
conditions contributing to death, but not resulting in the 
underlying causes of death.  An autopsy was not performed.

2.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder, evaluated as 50 
percent disabling; tonsillectomy, evaluated as 
noncompensable; and appendectomy, evaluated as 
noncompensable.

3.  A service-connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not due to disease or injury that 
was incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.22, 3.303, 3.312 (2008).
 
2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310.  The Court held that, because the 
RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service 
connected at the time of his death.  Id. at 352-53.  

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
entitlement to service connection for the Veteran's cause of 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2007 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the August 2007 letter.

VA provided Hupp notice in a letter dated in May 2008, after 
the initial adjudication of the claim.  The appellant was 
also provided with specific notice regarding effective dates 
at that time.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the appellant's claim was 
readjudicated after proper notice was provided.  See November 
2008 Statement of the Case and March 2009 Supplemental 
Statement of the Case.  Therefore, the Board finds no 
prejudice based on lack of notice.

The Board also notes that the Veteran's service treatment 
records and pertinent VA medical records have been obtained.  
At the July 2009 hearing, the undersigned held the case open 
for 60 days to allow the appellant to submit additional 
evidence.  Specifically, she had indicated she wanted to 
submit a more detailed medical opinion regarding the cause of 
the Veteran's death.  As of September 1, 2009, no additional 
evidence was received.  Neither the appellant nor her 
representative have identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

VA's duty to assist the claimant also requires VA to provide 
a medical opinion when such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  A nexus opinion was obtained in June 2008 pertaining 
to this claim.

The Board concludes VA has met the duty to assist the 
appellant in the development of his claim.  Hence, the case 
is ready for adjudication.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran died in May 2007, at age 82, due to aspiration 
pneumonia, due to stroke, due to arthrosclerosis, due to 
hypertension.  Alzheimer's disease, Parkinson's disease, 
coronary artery disease, chronic anemia, kidney 
cholecalciferol, and posttraumatic stress disorder were 
listed as significant conditions contributing to death, but 
not resulting in the underlying causes of death.  An autopsy 
was not performed.

At the time of his death, the Veteran was service connected 
for posttraumatic stress disorder, evaluated as 50 percent 
disabling; tonsillectomy, evaluated as noncompensable; and 
appendectomy, evaluated as noncompensable.

The appellant argues that the stress and anxiety caused by 
the Veteran's posttraumatic stress disorder caused the 
diseases that resulted in his death, namely a stroke, 
arthrosclerosis, and hypertension.  She also argues that his 
posttraumatic stress disorder caused his Alzheimer's disease, 
Parkinson's disease, and coronary artery disease, which 
contributed to his death.

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was not service connected for arthrosclerosis or 
hypertension which led to the immediate causes of death, 
i.e., aspiration pneumonia and a stroke.  Although the 
Veteran was service connected for posttraumatic stress 
disorder, and while this disorder was listed as a significant 
condition contributing to death, the preponderance of the 
most probative evidence is against any suggestion that 
posttraumatic stress disorder contributed substantially or 
materially to the cause of death, that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  

The record contains conflicting medical opinions as to 
whether the Veteran's posttraumatic stress disorder 
contributed substantially or materially to the cause of his 
death.  The appellant submitted a private opinion from the 
Veteran's family practitioner opining that the Veteran's 
posttraumatic stress disorder "would have been the main 
cause of his demise."  He also noted that the Veteran had 
hypertension and dementia.  No rationale was provided.  

Also of record is a VA opinion from a neurologist.  The 
neurologist reviewed the computerized patient record system, 
as well as the entire claims folder in regard to the 
Veteran's medical history.  After doing so, he found that 
"posttraumatic stress disorder played no part in [the 
Veteran's] demise."  As the basis for his opinion, he noted 
that the Veteran was 82 years old at the time of his death 
and suffered from end-stage Alzheimer's disease, as well as 
cerebrovascular disease and coronary artery disease.  Either 
of those, by itself, would be a substantial cause for his 
death at age 82.  Taken together, however, the risk of death 
increased "log rhythmically."  He also noted that with the 
advent of dementia in the Veteran, the issues of 
posttraumatic stress disorder would fade into obscurity 
compared with the patient's dementing illness.  He therefore 
found no relationship between his death and posttraumatic 
stress disorder.

When the record contains conflicting opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is also mindful that it cannot make its 
own independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 
 Further, while the Board is not free to ignore the opinion 
of a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

The private physician simply noted that posttraumatic stress 
disorder "would have been the main cause" of the Veteran's 
death, but failed to give any basis for his opinion.  The 
failure of the physician to provide a basis for his opinion 
affects the weight and credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  He 
additionally noted that the Veteran also had dementia and 
hypertension.  It is unclear whether the physician was 
implying that these diseases were also related to 
posttraumatic stress disorder or that they also caused the 
Veteran's death.  The physician provided no information 
regarding his history of treating the patient or his area of 
expertise.  Most importantly, he failed to provide any 
rationale as to how he arrived at his opinion.  The Board, 
therefore, finds this opinion carries no probative weight.

The VA neurologist provided an opinion after reviewing the 
Veteran's medical history, and he supported his opinion with 
a full and clear rationale.  For these reasons, the Board 
affords this opinion significant probative weight.

Thus, the Board finds that the Veteran's posttraumatic stress 
disorder did not contribute substantially or materially to 
the cause of death, did not combine to cause death, nor did 
it aid or lend assistance to the production of death.  The 
neurologist noted that posttraumatic stress disorder played 
no part in the Veteran's demise.  As noted by the 
neurologist, the Veteran suffered from end-stage Alzheimer's 
disease, cerebrovascular disease, and coronary artery 
disease, which together created a substantial increase in a 
risk of death at his age.

There is also no indication from the record that the 
Veteran's posttraumatic stress disorder caused his coronary 
heart disease, arthrosclerosis, hypertension, Alzheimer's 
disease, or Parkinson's disease.  While the record does show 
that the Veteran suffered from anxiety in conjunction with 
his posttraumatic stress disorder, there is no indication 
that his anxiety was the cause of his coronary heart disease, 
arthrosclerosis, hypertension, Alzheimer's disease, or 
Parkinson's disease.  The evidence of record shows that the 
Veteran's posttraumatic stress disorder was moderate in its 
severity, and since August 1996, he was suffering from 
symptoms more associated with dementia and Alzheimer's.  See 
August 1996 discharge report, December 1996 VA examination 
report (noting no direct link between Alzheimer's disease and 
posttraumatic stress disorder; increased symptomatology due 
to Alzheimer's affect on posttraumatic stress disorder).  
Without a competent nexus opinion or evidence relating the 
Veteran's coronary heart disease, arthrosclerosis, 
hypertension, Alzheimer's disease, or Parkinson's disease to 
his service-connected posttraumatic stress disorder, these 
diseases cannot be considered service connected on a 
secondary basis.

The record also fails to show that the Veteran's 
arthrosclerosis, hypertension, Alzheimer's disease, 
Parkinson's disease, coronary artery disease, chronic anemia, 
and kidney cholecalciferol were directly related to service.  
The Veteran was not diagnosed with arthrosclerosis, 
Alzheimer's disease, Parkinson's disease, coronary artery 
disease, chronic anemia, or kidney cholecalciferol during 
service, and the record clearly shows that he developed them 
decades after service.  Therefore, the Board finds that these 
diseases are not directly related to active duty service.

Regarding hypertension, the Veteran's entrance examination in 
December 1941 was within normal limits.  A blood pressure 
reading of 138/72 was recorded.  In May 1944, the Veteran was 
admitted to the hospital with a diagnosis of arterial 
hypertension after heavy enemy bombing.  After treating the 
patient, however, the physicians realized that they had 
mistakenly diagnosed him.  His diagnosis was thereafter 
changed to operational fatigue.  His blood pressure was 
recorded as 136/90, 140/90, 136/80, and 120/72 during his 
time at the hospital.  Although the readings were slightly 
elevated during induction and his hospital stay, they still 
did not establish that the Veteran had hypertension for VA 
purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
The Veteran's separation examination was also within normal 
limits.  His blood pressure readings were 124/66 and 128/70.  
While a history of arterial hypertension was noted on the 
separation examination, upon an examination of the service 
treatment records at the time of treatment in 1944, the 
physicians clearly noted that the diagnosis was made in 
error.  The Veteran was not diagnosed with hypertension until 
1974-almost 30 years after separation from service, which 
heavily weighs against a finding that it was incurred in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board finds that the Veteran's 
hypertension was not directly related to active service.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's years of honorable 
and faithful service to the United States.  The Board, 
however, is obligated to decide cases based on the law and 
the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's posttraumatic stress disorder 
caused his death.  The appellant's lay opinion, however, is 
not competent evidence upon which to establish entitlement to 
the benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


